     Case: 3:20-cr-00011-RAM-RM Document #: 40 Filed: 01/15/21 Page 1 of 4




                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN


UNITED STATES OF AMERICA,                      )
                                               )
                      Plaintiff,               )
                                               )
                      v.                       )       Case No. 3:20-cr-0011
                                               )
CHARLIE MANUEL CASTILLO BORG,                  )
                                               )
                      Defendants.              )
                                               )
                                               )

                                           ORDER
       BEFORE THE COURT is the motion of Charlie Manuel Castillo Borg (“Borg”) to
conduct his sentencing in this matter by video conferencing.
       On February 27, 2020, the United States filed a three count indictment, charging Borg
with offenses stemming from the possession of a firearm and ammunition by an
undocumented alien. On September 17, 2020, Borg pleaded guilty to Count 1 of the
Indictment, charging the possession of a firearm by a prohibited person in violation of 18
U.S.C. § 922(g)(5). Sentencing was scheduled for January 21, 2021. On January 14, 2021, Borg
filed a motion to conduct sentencing by video teleconferencing technology. (ECF No. 39.)
       Federal Rule of Criminal Procedure 43 requires that a "defendant must be present at
. . . sentencing." Fed. R. Crim. P. 43(a)(3). Nevertheless, in light of the COVID-19 pandemic,
Congress recently provided certain circumstances under which a sentencing may be
conducted by video teleconference. On March 27, 2020, Congress passed the Coronavirus
Aid, Relief, and Economic Security Act (“CARES Act”). The Act was signed into law by the
President of the United States that same day. Among its many provisions, the CARES Act
authorizes district courts to use video teleconferencing to hold felony sentencings under
appropriate circumstances and with the consent of the defendant after consultation with
counsel. See CARES Act, § 15002(b)(2), H.R. 748, 248-49; id. § 15002 (b)(4) (“Video
teleconferencing . . . authorized under paragraph . . . (2) may only take place with the consent
     Case: 3:20-cr-00011-RAM-RM Document #: 40 Filed: 01/15/21 Page 2 of 4
United States v. Borg.
Case No. 3:20-cr-0011
Order
Page 2 of 4

of the defendant . . . after consultation with counsel.”). Specifically, the following three
conditions must be met: (1) the Judicial Conference of the United States must “find[] that
emergency conditions due to the national emergency declared by the President . . . with
respect to the [COVID-19] will materially affect the functioning of [] the Federal courts
generally;” (2) the chief judge of a district court covered by that finding must “specifically
find[] . . . that . . . felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure
cannot be conducted in person without seriously jeopardizing public health and safety;” and
(3) “the district judge in a particular case finds for specific reasons that the plea or sentencing
in that case cannot be further delayed without serious harm to the interests of justice.” See
id. § 15002(b)(2),
        On March 29, 2020, the Judicial Conference of the United States found, pursuant to
the CARES Act, that emergency conditions due to the national emergency declared by the
President with respect to COVID-19 have materially affected and will materially affect the
function of the federal courts generally.
        On April 9, 2020, the Chief Judge of the District Court of the Virgin Islands entered a
third general order responding to the COVID-19 pandemic. In that order, the Chief Judge
found that felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure
cannot be conducted in person in this judicial district without seriously jeopardizing public
health and safety. As such, the April 9, 2020 Order authorized the use of videoconferencing
to conduct felony sentencing for a period of 90 days. On July 8, 2020, October 6, 2020, and
January 4, 2021, the Chief Judge of the District Court of the Virgin Islands entered an order
extending the initial CARES Act Order for another 90-day period unless terminated earlier.
The current order extends the authorization until April 4, 2021.
        The “court must impose sentence without unnecessary delay.” Fed. R. Crim. P.
32(b)(1). Without an end, or even an abatement, in sight to the ongoing COVID-19 pandemic,
the indefinite delay of sentencing hearings “would only add to the enormous backlog of
criminal and civil matters facing this Court, and every judge in this District, when normal
operations resume.” E.g., United States v. Hernandez, 2020 WL 2850222, at *3 (C.D. Cal. June
1, 2020); United States v. Soe, 2020 WL 3483588, at *3 (C.D. Cal. June 25, 2020).
     Case: 3:20-cr-00011-RAM-RM Document #: 40 Filed: 01/15/21 Page 3 of 4
United States v. Borg.
Case No. 3:20-cr-0011
Order
Page 3 of 4

        The continued delays to in-person proceedings, and their resultant backlog of cases,
undermine the Court’s ability to efficiently manage its docket. This inefficiency consequently
weighs heavily against the public’s interest in judicial economy. See In re Modafinil Antitrust
Litigation, 837 F.3d 238, 268 (3d Cir. 2016) (“’Judicial economy’ means ‘[e]fficiency in the
operation of the courts and the judicial system… .”) (Rendell, J., concurring in part). Thus,
Rule 32(b)(1)’s requirement that a sentence be imposed without unnecessary delay
intertwines considerations of judicial economy with the interest of justice, particularly in the
abnormal context of the COVID-19 pandemic. Cf. In re: Howmedica Osteonics Corp., 867 F.3d
390, 402 (3d Cir. 2017) (“public interests… derive from ‘the interest of justice.’… We regard
these public interests to include judicial economy considerations.”) (internal citations
omitted).
        Here, the interests of justice necessarily cannot be served by unduly delaying a
defendant’s sentencing once he has been convicted. Cf. Pennsylvania v. Ritchie, 480 U.S. 39,
50 n. 8 (1987) (“The interests of judicial economy and the avoidance of delay, rather than
being hindered, would be best served by resolving the issue.”). Where a defendant has, as
Borg has in this case, consented to sentencing by video teleconferencing through his attorney
(see generally ECF No. 39), such an indefinite delay causes continued serious harm to the
public’s interest in judicial economy, and by extension, the interests of justice. Cf. Howmedica,
867 F.3d at 402.
        Exacerbating the harms caused by the potential delay of his sentencing, Borg notes
that he faces a guideline range of twelve to eighteen months incarceration, and has been
incarcerated since December 30, 2019, for a total of thirteen months. (ECF No. 39, at 4).
Considering that Borg may have already spent more time incarcerated than he would be
sentenced to, the further delay of Borg’s sentencing would undoubtedly run contrary to the
interests of justice. These considerations lead the Court to conclude that sentencing Borg by
video teleconferencing technology best serves the interests of justice in this matter.
        The premises considered, it is hereby
        ORDERED that Borg’s motion (ECF No. 39) is GRANTED; it is further
     Case: 3:20-cr-00011-RAM-RM Document #: 40 Filed: 01/15/21 Page 4 of 4
United States v. Borg.
Case No. 3:20-cr-0011
Order
Page 4 of 4

        ORDERED that Borg shall be permitted to attend his January 21, 2021, sentencing by
video teleconferencing; and it is further
        ORDERED that the public may access the audio of the video conference proceedings
in this matter by calling 1-888-251-2909 and entering access code 5157509#.


Date: January 15, 2021                                 /s/ Robert A. Molloy
                                                       ROBERT A. MOLLOY
                                                       District Judge
